BROWN, District Judge.
Under the treaty of 1894, and the Acts of 1888 and 1894, the exclusion is of “Chinese laborers”; the class covered by the prior law is not enlarged, and the case of In re Ah Kee (D. C.) 22 Fed. 519, remains therefore applicable as before. The petitioner , being a seaman is not within the purview of the acts so long as he merely touches here for no other purpose than to reship so soon as shipment can be obtained, and he is therefore discharged. But to guard against abuses, such persons should be required to give bond with surety in the sum of $500 to the collector to ship within 30 days and to produce to the collector a certificate of the shipping commissioner to that effect. On receipt of such bond the prisoner will be discharged.